DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 10-18   

Allowable Subject Matter
Claims 1-9 and 19-25 are allowed.
This application is in condition for allowance except for the presence of claims 10-18 directed to invention non-elected without traverse.  Accordingly, claims 10-18 have been cancelled.
The following is an examiner’s statement of reasons for allowance:  Recorded Prior Art  fails to disclose or suggest combination structure of transistor device as characteristics recited in base claims 1 and 19 comprising a second dielectric layer over the first metal layer, the plurality of vias, and the etch stop layer, wherein the plurality of vias include sidewalls, top surfaces, and bottom surfaces that are opposite to the top surfaces, and wherein the second dielectric layer is laterally adjacent to the sidewalls of the plurality of vias; and a plurality of stacked transistors on the second dielectric layer and the top surfaces of the plurality of vias, wherein the sidewalls and the top surfaces of the plurality of vias are positioned within a footprint of the plurality of stacked transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANHHA S PHAM/Primary Examiner, Art Unit 2819